Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.  The prior art of record does not teach from independent claim 1, an electronic candle device comprising a scent storage component removably coupled to one side of the main body of the mounting base, wherein at least part of the top base of the mounting base is enclosed by the outer shell. 
Applicant’s amendment to claims 1, 11, 13, 17-21 and newly submitted claim 21 are acknowledged and found to make claims 1-22 definite and allowable over the prior art of record.  The rejection of claims 19-21 under 35 U.S.C. 112(b) and the rejection of claims 1, 6-12, 14-18 and 21 under 35 U.S.C. 103 are withdrawn.  
The following prior art are cited and commented:  HSIAO (US 2019/0275187 A1) and HSIAO (US 2019/0275188 A1) show different perspectives illustrated in respective Figures 1-4 of each publication of a similar aerosol perfume dispensers each having a hollow top cover 8 connected to a shell member 12 vertically extending below the hollow top cover 8, the shell member 12 comprising an extension portion 13 integrally extending from an upper end of a main body shell member 12, where the extension portion 13 has elastic retainers 133 comprising wall structure 135 and protrusion 137 that elastically clamp the bottle neck of a fragrance bottle 71, where such an arrangement does not suggest the claimed a scent storage component (71) removably coupled to one side of the main body (12) of the mounting base (12 and 13).   Furthermore, Fig.4 of HSIAO (US 2019/0275187 A1) shows a cross section of the hollow top cover 8 fastened to the extension portion 13 by means of retaining block 89 secured and tucked within a fence 139 of the extension portion 13 as described in ¶0037, where such an arrangement does not suggest the claimed at least part of the top base (13) being enclosed by the outer shell (8).  WANG (US 10,251,967) shows an aromatherapy candle waterlamp (Fig.4) having a plurality of through holes 41 formed on the top-cover 4.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings of FIG.3B (replacement sheet and annotated sheet) were received on July 1, 2022.  The replacement sheet of FIG.3B is approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

July 30, 2022
AC